BELL, Judge,
dissenting.
If the foundation on which the majority builds were sound, then the result it reaches would be correct; if a conviction for distribution of a controlled dangerous substance is admissible for impeachment purposes, pursuant to Maryland Rule 1-502, see State v. Giddens, 335 Md. 205, 642 A.2d 870 (1994), then it logically would follow that a conviction for possession of controlled dangerous substances with intent to distribute is also admissible for that purpose. For the reasons set forth in the dissenting opinion in Giddens, 335 Md. at 223, 642 A.2d at 878-79, I do not believe the majority’s foundation is sound. I would affirm the judgment of the Court of Special Appeals.
ELDRIDGE, J., joins in the views herein expressed.